 In the Matter of ATLAS UNDERWEAR COMPANYandTHE ATLASEMPLOYEES' COUNCIL.Case No. R-1621-AMENDMENT TO DIRECTION OF ELECTIONApril 21, 1941On March 26, 1941, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding, directing that an election be conductednot later.than thirty (30) days from the date of said Decision andDirection of Election among certain employees found to constitute aunit appropriate for the purposes of collective bargaining.On April 8, 1941, Textile Workers Union of America, Local 111,a labor organization designated to appear on the ballot and hereincalled the T. W. U. A., filed with the Board a petition requesting areconsideration of the appropriate, unit determination and, in thealternative, a 90-day extension of the period within which theelection shall be conducted.The Atlas Employees' Council, theother labor organization designated to appear on the ballot, is agree-able only to a 30-day extension.The petition for a reconsiderationof the appropriate unit determination is hereby denied for reasonsfully set forth in our Decision and Direction of Election of March26, 1941.Furthermore, we see no reason for granting the 90-dayextension requested by the T. W. U. A. and shall extend for onlythirty (30) days the period within which the election shall beconducted.The Board hereby amends its said Decision and Direction of Elec-tion by striking from the last paragraph thereof the word "thirty(30)" and substituting therefor the word "sixty (60)."[SAME TITLE]SECOND AMENDMENT TO DIRECTION OF ELECTIONMay 14, 1941On March 26, 1941, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election 1 and on130 N.L. R. B. 607.31 N. L. R. B., No. 25._167 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDApril 21, 1941, an Amendment to Direction of Election in the above-entitled proceeding.Thereafter Textile Workers Union of America,Local 111, affiliated with the C. I. 0., advised the Regional Directorthat it desired to have its name withdrawn from the ballot.TheBoard hereby amends its Direction of,Election issued on March 26,1941, by striking therefrom the words "by Textile Workers Union ofAmerica, Local 111, affiliated with the C. I. 0." and the words "or byneither," and by inserting after the word "whether" the words "or not."31 N. L. R. B., No. 25 a.